Citation Nr: 1135376	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  94-38 866	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right foot-disorder.

2.  Entitlement to service connection for a left ear disability.

3.  Entitlement to an increased rating for retained foreign body, low grade arthritis, right foot, currently rated as 20 percent disabling.

4.  Entitlement to an increased (compensable) rating for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a low back disability as secondary to a service-connected right foot disorder.  

In December 1996, the Board remanded the case for additional development.  In August 1998, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand, in June 1999, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case was again before the Board in December 1999, at which time the Board remanded the case for further development by the originating agency.  

The Veteran subsequently perfected appeals with regard to the denials of service connection for a left ear disability; and increased ratings for a right foot disability and duodenal ulcer.

The Veteran testified before a now retired Veterans Law Judge at a February 2005 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

In July 2005, the Board again remanded the case for further development by the originating agency.  

In January 2011, the Veteran was informed that the VLJ who had conducted his Travel Board hearing was no longer employed at the Board.  He was asked whether he wanted a new hearing, and was told that if he did not respond in 30 days, it would be assumed he did not want another hearing.  He did not respond.

The issues of entitlement to an increased rating for retained foreign body, low grade arthritis, right foot; and entitlement to a compensable rating for a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably show that the Veteran had a low back disability prior to his enlistment into active service.

2.  A current low back disability is related to active service.

3.  A current left ear disability, namely left ear pain, secondary to a Eustachian tube dysfunction, is related to active service.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left ear disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a low back disability and a left ear disability.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected disability by a service- connected disability is also compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The regulation was amended during the course of this appeal to impose additional requirements for showing that a non-service connected disability was aggravated by one that was service connected.  In the instant case, the contention is that the service connected ankle disability caused the non-service connected knee disability, and the question of aggravation does not arise.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

The Veteran contends that his current low back disability either developed during active military duty or as a result of his service-connected right foot disability.  Specifically, he claims that the disability produced by his service- connected right foot disorder, including limping and uneven weight bearing, produced or aggravated his low back disorder.  In the alternative, the Veteran contends that he had a pre-existing low back disability that was aggravated during his active military service.

The medical evidence of record shows that the Veteran has a current low back disability.  During a July 1993 VA examination, he was diagnosed with a chronic lumbosacral strain.  Subsequent to that examination, he received varying diagnoses for his low back disability, to include spinal stenosis and degenerative disc and/or joint disease.

Service treatment records are negative for any evidence of complaints, treatment or findings relevant to the Veteran's low back.  However, over the course of the current appeal, the Veteran has indicated that, during his senior year in high school and prior to induction, he experienced intermittent problems with his lower back, which became worse during service.  A service entrance examination in February 1971 does not mention a pre-service low back disability.  However, in correspondence from the Veteran to his future wife dated in April 1971, he indicated that his back "bothered" him "once in a while," but had been "pretty good lately."  A service separation examination dated in February 1973, showed no evidence of a low back disability.

The post-service medical records include a report of a VA examination conducted in June 1973, at which time there was no reference to disability of the Veteran's spine or back.  

Private hospital records dated in October 1984, show that the Veteran sustained a low back injury when the brakes on a truck the Veteran was driving reportedly gave out.  

A treatment record from Dr. R.B., dated in October 1985, notes a follow up visit after the Veteran's auto accident.  The Veteran reported that he had generally recovered except for pains in his neck and back.  Concerning the Veteran's low back, the doctor found a full range of motion.

The Veteran also submitted reports of physical therapy sessions.  However, these reports do not reveal any diagnosis or opinion relating the Veteran's back problems to his military service or his right foot disorder.

The Veteran was again injured in 1987, when he was struck in the back of the neck with a mail sack while working for the United States Postal Service.  He was off work for a month and had been on light duty since the injury.  He also reported that secondary to the 1987 injury, he noticed back and bilateral leg pain.  The pain radiated from the left buttock to the left leg.  It came and went.  It was not brought on by any particular factor.  He stated that he had similar symptoms in the right leg, but not as severely.  The neurosurgeon's assessment was that the Veteran had a normal neurological and mechanical examination.  The Veteran did have stenosis on MRI scan.

The Veteran was afforded a VA examination in July 1993.  He reported a history of having injured his right foot while in service.  He stated that he had had chronic pain in the foot aggravated by walking and standing.  He reported that he had sustained an injury to his neck and upper back while working for the post office.  No history of post-service injury to the low back was reported.  He also stated that he had developed in recent years, low back pain that tended to radiate into his left lower extremity and that was aggravated by long periods of standing and walking at his place of employment.  This had become progressively more symptomatic over the years.  He had been worked up quite extensively for these problems, and the examiner noted that a MRI of the lower back had apparently shown some stenotic changes.

There was a normal range of motion of the lumbosacral spine, with discomfort, on all motions.  There was mild diffuse tenderness in the lumbosacral area. Straight leg raising was negative.  Deep tendon reflexes were symmetrical.  The lower extremities were the same sizes.  An X-ray examination showed no disease visible in the lumbar spine to account for his back pain.  The impression was residuals of an injury to the right foot and chronic lumbosacral strain, secondary to the residuals of the injury to the right foot.  The examination report did not include a rationale for this opinion.  Furthermore, the examiner did not offer an opinion as to whether the Veteran's low back disability developed or was aggravated during active military duty.  

The Veteran presented testimony before a hearing officer at the RO in June 1994.  He testified that he had ongoing symptoms.

The Veteran testified that he had been hit in the back of the head with a sack of mail in September 1987, and that the Industrial Commission had recognized neck, upper back, and shoulder problems as being secondary to that injury.  They had indicated to the Veteran that the lower back problems were "from his leg" rather than the September 1987 injury.

The Veteran's spouse testified that the Veteran was no longer able to engage in physical activities with his children.  She noted that she had often had to massage his back.  She noted that the Veteran was off balance frequently when he got out of bed.  He complained of back, leg, and foot pain if he went shopping with his wife.  He would have pain if he mowed their lawn.

The Veteran noted that he felt the injury to his foot had caused back problems, and that it seemed as if his whole body was now falling apart.  The work that he was now doing was much easier physically than the work he had performed after his initial separation from service.

A September 1995 VA rheumatology consultation noted no connection between the Veteran's right foot disorder and lower back problems.

In a July 1996 internal medicine treatment record, R.G., MD., noted that the Veteran was "involved" with VA in regards to foot and back disabilities.  The Veteran was noted to be seeking an opinion that "certain things were plausible," but the physician felt that he could not give any opinions because the situations he had were too remote, and that "they really had no objective data to get involved."

The Veteran underwent another VA examination in December 1997.  The examiner noted his review of the Veteran's claims file and medical file.  The examiner reported that history and the history supplied by the Veteran.  Concerning the Veteran's low back, the Veteran reported that he had symptoms before his military service, during high school; but there had been no injury.  He stated that he did not have any low back pain when he entered service.  He did have some pain on forced marches and the like, but was never treated in service.  In 1984, he reportedly had run off the road while driving a "semi."  He had low back pain, but no lower extremity symptoms, and was treated with therapy for a few months.

The Veteran reported that he got out of service in 1973, but had no significant back pain until after the 1984 accident.  He could not state how often he had discomfort between 1973 and 1984, except that it was "on and off."  He stated that he was doing physical work during that period of time.  He recalled his 1987 industrial accident.  He stated that eventually he developed low back pain from that incident also.

On physical examination, the Veterans gait was normal, and he was able to walk on heels and toes.  He had some tenderness in the right and left paralumbar muscles, and left mid buttock to palpation, but otherwise there was no tenderness, and no muscle spasm in any of those areas.  There was no pain on midline percussion.  Deep tendon reflexes were active and symmetric.  Muscle strength testing was normal on the right and left.  The Veteran complained of low back pain on extension and side bending.

The examiner noted that with respect to the Veteran's low back symptoms, they had begun in high school.  He concluded that, while by history he had some discomfort during military service, it was really in 1984 when he had been out of service for over 10 years, and after a motor vehicle accident, that the low back and later the lower extremity pain radiation started to give him symptomatology.  There was therefore no relationship between his right foot condition and any low back condition.  The examiner further concluded that the low back disability was not secondary to any service connected right foot condition.

The examiner noted that any low back condition was not caused or aggravated by the service connected right foot condition.  The examiner reasoned that the Veteran's symptoms and physical findings, objective and subjective, were the same in both the right and left heel/foot, the left one never having been injured during military service.  The low back dysfunction was minor, and the functional impairment resulting from the right foot/heel disability was rated as mild at best.

The examiner did not offer an opinion as to whether the Veteran's low back disability developed or was aggravated during active military duty.

The Veteran was examined by private physician BS, MD in November 2000.  The Veteran reported that two weeks prior to graduation from boot camp, he experienced severe pain in the right heel and pain on the bottom of the right foot.  He was diagnosed in sick bay with a stress fracture of the right heel.  Following graduation, he was seen by a civilian physician.  He eventually returned to the military and completed infantry training, but continued to have pain in the right foot.  He reported that he did not seek any further advice or any specific treatment because he wanted to complete his service term without interruption, but he did occasionally take pain pills.  

The Veteran also reported that prior to entering the military he had lower back pain, but was told by the recruiter not to report it at the induction physical examination.  He also reported that during active duty, he experienced lower back pain as a result of the variety of activities he was required to participate in, especially after basic training, but he did not receive any treatment while in the service.  Following his discharge from active service, he continued to have problems with his right foot and increased pain in the lower back.  

The Veteran also reported the aforementioned post-service trucking accident in 1984, which caused him to experience pain in the neck and lower back, and the work-related injury to his neck and lower back in 1987.  The examiner noted that the medical evidence of record showed that following these post-service injuries, the Veteran was treated by a chiropractor and also with physiotherapy and medication.  

He had diagnostic studies and was treated by numerous physicians, and a lumbar MRI conducted in March 1990 revealed a degree of lumbar stenosis, more significant at the L3-L4 level with mild annular bulging at the L4-5, L5-S1 level.  He also had a CT scan of the lumbar spine in March 1994, which revealed multilevel degenerative changes, mild spinal stenosis, and no evidence of frank disc herniation.

At the time of his examination, the Veteran complained of pain in the right foot and to an extent, in the left foot, during prolonged standing, walking, climbing and negotiating uneven grounds.  He also complained of pain and stiffness in the neck, mid back and lower back, and intermittent sciatica involving the lower extremities, with the pain extending from the lower back distally into the feet with a sensation of pins and needles involving the lower extremities.  During physical examination, he complained of pain in the lower back throughout range of motion testing and particularly at extreme range of motion.

The Veteran was diagnosed with chronic plantar fasciitis on the right and chronic low back pain, superimposed upon degenerative lumbar disc disease.  The physician opined that the theory that the Veteran's lower back pain was secondary to the right foot disability was not supported by the medical evidence, and therefore, the lower back condition was not the result of the right foot disability.  

With regard to the lower back, the physician opined that the Veteran's symptoms of pain on motion in the lower back was a service-connected condition, and that the non-service connected component of his condition was the degenerative lumbar disc disease (intevertebral disc syndrome), intermittent sciatica involving the lower extremities.  He opined further that the Veteran's lower back condition reflected the long history of pain, dating back prior to entering service, subsequent aggravation while in service, and "obviously" other deterioration and aggravation following the non-service connected injuries in 1984 and 1987.

Dr. BS was asked to clarify his opinion and in a subsequently received statement in September 2002, the doctor noted that the Veteran had a history of low back pain prior to entering active service, and while he did not seek any treatment during active duty from 1971 to 1973, he experienced increased pain in the lower back casually related to the physical activities while in basic training and subsequently in the course of a variety of the strenuous physical activities during his active service.  

He noted further that the Veteran continued to have a problem with his lower back following discharge and subsequently, his condition worsened following the work-related accidents in 1984 and 1987, with gradual worsening of the symptoms over the subsequent years, as well as while working for the United States Postal Service.  He noted further that the Veteran had undergone an extensive workup, including a lumbar MRI and a CT scan, which revealed multilevel degenerative lumbar disease, with a component of mild spinal stenosis.

Dr. BS opined that the correct diagnosis of the Veteran's condition was chronic discogenic low back pain superimposed upon the multilevel degenerative lumbar disc disease with intermittent sciatica involving the lower extremities.  He opined that Veteran's lower back condition reflected multiple etiological factors, including a history of lower back pain prior to entering the service, symptomatic aggravation while on active duty in the United States Marine Corps, and his subsequent non-service connected injuries.  He noted further that the Veteran's condition was equally apportioned between the noted etiological factors.  He once again failed to provide a rational for his opinion.

Analysis

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

As noted above, the Veteran's service entrance examination dated in February 1971, and subsequent service treatment records, are devoid of any evidence of a pre-existing low back disability.  The Veteran has submitted letters written to his wife in April 1971 in which he mentioned back pain, but the Board notes that he did not indicate that this was back pain that he had prior to service.  There is also no medical evidence to corroborate the Veteran's claims of pre-existing low back pain.  Accordingly, the Board finds that the evidence does not clearly unmistakably show that the Veteran had a pre-existing low back disability, and the presumption of soundness applies.  Therefore, the Veteran is also not entitled to service connection on the basis of aggravation.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

The Veteran also contends that his currently demonstrated low back disability is directly related to his active military duty.  The Veteran's currently diagnosed low back disability is manifested by symptoms the Veteran is competent to report.  The Board has also considered the credibility of the Veteran's contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran reported during his VA examination in July 1993 that he had low back pain in recent years that tended to radiate into his left lower extremity, and that his symptoms had become progressively more symptomatic over the years.  This statement makes his claims of low back pain that started during service less credible.  However, the record reflects that the Veteran has reported on several other occasions that he had lower back pain during active military service, and that he has had continuing problems with his lower back since that time.  

In correspondence from the Veteran to his future wife dated in April 1971, he indicated that his back "bothered" him "once in a while."  During his December 1997 VA examination, he reported that he had some back pain on forced marches and the like, and that he had discomfort in his back off and on between 1973 and 1984.  He also reported during his November 2000 evaluation with private physician BS, MD that during active duty, he experienced lower back pain as a result of the variety of activities he was required to participate in, especially after basic training, and that following his discharge from active service, he continued to have increased pain in the lower back.  See report of November 2000 evaluation for BS, MD.  Accordingly, the Board finds that the Veteran's contentions are credible.

In addition, the November 2000 private physician provided a medical opinion linking a current low back disability to service.  The opinion was based on an accurate history, but it did not include a rationale.  Furthermore, the subsequently received opinion from Dr. BS, while assigning multiple causes for the Veteran's current low back disability, is a bit equivocal and also does not contain a rationale.  Accordingly, the Board finds that both opinions from Dr. BS are of limited probative value.  As noted above, the VA opinions of record do not address whether the Veteran's low back disability is directly related to his period of active military service.

The Veteran's statements, including his letters written during active duty, and the private physician's opinions establish the presence of a low back disability in service.  There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after service, and the Veteran has reported at least once during the pendency of the appeal that his low back pain started after service.  The evidence is however, in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002).  

Left Ear Disability

Service treatment records show that the Veteran was seen in February 1973 for bleeding of the left ear.  The diagnosis was acute otitis media with possible perforation.  The post-service VA examination revealed no left ear disability.

In September 1988, the Veteran submitted a report from J.G.G., M.D., in which this physician stated that the Veteran complained of a chronic history of dull earaches with a stabbing pain in the left ear.  The physician concluded that the Veteran's ear symptoms may be secondary to intermittent Eustachian tube dysfunction along with pain, secondary to his temperomandibular joint disorder.  A 1997 private medical report also noted possible Eustachian tube dysfunction.

In accordance with the Board's July 2005 remand, the Veteran was afforded a VA ear examination in February 2006.  The examiner noted the Veteran's reports of decreased hearing in both ears and intermittent stabbing pain in the left ear.  Physical examination of the ears was normal.  

The February 2006 examiner recommended that the Veteran also undergo an audiology examination.  Accordingly, a VA audiology examination was conducted in June 2006.  The audiological findings showed that there was no evidence of hearing loss for VA compensation purposes in either ear.  Accordingly, service connection for hearing loss is not warranted in this case.

However, the February 2006 examiner opined that the Veteran's recurrent left ear pain, was at least as likely as not secondary to Eustachian tube dysfunction and was present since the left ear infection in service.

The Veteran reports that he started experiencing chronic left ear pain following an ear infection in service, and that he has experienced a continuity of symptoms since.  The Veteran is competent to report left ear pain in service and a continuity of symptoms since, and there is no contradictory evidence of record which would support a finding that the Veteran's reports are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Veteran's statements and reports during examinations, along with the medical evidence of record, provide competent and credible evidence of a left ear injury and left ear pain during active duty and a continuity of symptoms since.  The evidence provides a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  Furthermore, the February 2006 examiner opined that the Veteran's left ear pain is caused by a Eustachian tube dysfunction, and has been present since his ear infection in service.  Although the examiner did not provide a rationale for his opinion, there is no other conflicting medical opinion of record. There is also evidence against the claim, inasmuch as the contemporaneous record does not document a left ear disability for many years after service.  The evidence is however, in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim is granted.  3 8 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a low back disability is granted.

Service connection for recurrent left ear pain, secondary to Eustachian tube dysfunction, is granted.


REMAND

The most recent VA examinations in connection with the Veteran's service-connected right foot disability and his duodenal ulcer were conducted in February 2006, over five years ago.  The Veteran has submitted evidence, which indicates that his conditions have worsened since that time.  See outpatient treatment records from the VA Medical Center in Phoenix, Arizona dated from October 2007 to May 2009, private treatment records from Barrow Neurosurgical Associates dated June 2009, private treatment records from Mission Family Medical Center dated from July 2008 to May 2009, and private treatment records from Rehab Arizona dated from May 2008 to May 2009.  

He has also reported that he is disabled and not able to work due to the pain he experiences from his disabilities, and that he is receiving 100 percent disability from the U.S. Postal Service.  Given the amount of time that has elapsed since the last VA examinations and the evidence of increased symptomatology, new VA examinations are warranted to determine the current severity of his right foot disability and duodenal ulcer.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).

The Board notes that the claims file does not include records from the United States Postal Service, and is negative for any medical records, either VA or private, dated since 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for his right foot disability or duodenal ulcer since 2009.  

After securing any necessary authorizations, the AOJ should request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Ask the Veteran to provide records from the United States Postal Service pertaining to its finding that he was 100 percent disabled; or in the alternative to submit necessary releases so that VA can obtain these records.

3.  If the Veteran fails to submit any necessary releases, tell him he can submit the evidence himself.

4.  If any requested records cannot be obtained, inform the Veteran of this fact and of the efforts made to obtain the records.

5.  The Veteran should be scheduled for a VA examination to determine the current severity of the service-connected right foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should report all manifestations of the right foot disability.

The examiner should provide an assessment as to whether the overall impairment attributable to the service-connected right foot disability is best characterized as mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

The examiner should also provide an opinion as to whether the Veteran would be better off with amputation at the site of election with prosthesis in place.

6.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service-connected duodenal ulcer.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also indicate the current nature, extent, and manifestations of the Veteran's service-connected duodenal ulcer.  All indicated tests should be completed.  

The examiner should state if the duodenal ulcer is mild, with recurring symptoms once or twice yearly; moderate, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations; moderately severe, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year; or severe, causing pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Reasons should be given for all opinions.  

7.  The AOJ should obtain an opinion from a VA medical professional as to whether the service connected disabilities would combine to render him incapable of all gainful employment for which he would otherwise be qualified.   The examiner should provide reasons for this opinion.

8.  If the Veteran does not meet the percentage requirements for TDIU, the case should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2010).

9.  If the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


